                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                    COOKEVILLE DIVISION

JOSEPH EARL PURVEY,                                       )
                                                          )
               Plaintiff,                                 )     No. 2:19-cv-00068
                                                          )
v.                                                        )
                                                          )
CASEY COX, et al.,                                        )
                                                          )
               Defendants.                                )

                                                  ORDER

        Joseph Early Purvey, a resident of Baltimore, Maryland, filed this pro se action under 42 U.S.C.

§ 1983 against Casey Cox, Department of Safety and Homeland Security, Advanced Self Storage LLC,

Allen Foster, and Christina Passon. (Doc. No. 1). Plaintiff also submitted an application to proceed in

district court without prepaying fees or costs. (Doc. No. 2).

        By Order entered on September 17, 2019, the Court notified Plaintiff that the Court could not

rule on his application as submitted. (Doc. No. 4). The Court directed Plaintiff to file with the Court,

within fourteen (14) days of receiving the Court’s Order, a revised application to proceed without

prepaying fees or costs (long form). (Id.) The Court warned Plaintiff that, should he fail to comply with

the Court’s Order within the time set forth by the Court, his application would be denied and he would

be required to submit the full civil filing fee of $400 in order to prosecute this case. (Id.)

        Plaintiff failed to comply with the Court’s Order within the proscribed time period. Therefore,

the Court denied his application to proceed in district court without prepaying fees or costs by Order

entered on November 22, 2019. (Doc. No. 5). The Court advised Plaintiff that, if he wished to prosecute

this case, he must submit the $400 civil filing fee within 28 days of date of entry of the Court’s Order.

(Id. at 1).




                                                      1
       To date, Plaintiff has not complied with the Court’s instructions. An action is subject to dismissal

for want of prosecution where the pro se litigant fails to comply with the court’s orders or engages in a

clear pattern of delay. Gibbons v. Asset Acceptance Corp., No. 1:05CV467, 2006 WL 3452521, at *1

(S.D. Ohio Nov. 29, 2006); see also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). District

courts have the inherent power to sua sponte dismiss an action for want of prosecution “to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash Railroad,

370 U.S. 626, 630-31 (1962).

       Accordingly, this action is DISMISSED for failure to prosecute and failure to comply with the

Orders of the Court.

       IT IS SO ORDERED.

                                              _____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
